 


109 HR 5005 IH: Firearms Corrections and Improvements Act
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5005 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Smith of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To make technical changes to Federal firearms laws and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Firearms Corrections and Improvements Act. 
2.Correction of nonsubstantive error in age limit provisionSection 922(b)(1) of title 18, United States Code, is amended to read as follows: 
 
(1)any firearm or ammunition to any individual who the licensee knows or has reasonable cause to believe has not attained 18 years of age, and, if the firearm is other than a shotgun or rifle, or the ammunition is for a firearm other than a shotgun or rifle, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age;. 
3.Possession and transfer of machineguns for industry testing and security contracting 
(a)Machineguns for Federal contractorsSection 922(a)(4) of title 18, United States Code, is amended by striking except and all that follows and inserting  
except— 
(A)as specifically authorized by the Attorney General consistent with public safety and necessity; or 
(B)to comply with a contract between any person and the United States which requires that person to provide national security services for the United States or any training related to such services;. 
(b)Sale or delivery of machineguns to Federal contractorsSection 922(b) of such title is amended by adding at the end the following: Paragraphs (2) and (4) of this subsection shall not apply to a sale or delivery to comply with a contract between any person and the United States which requires that person to provide national security services for the United States or any training related to the services.. 
(c)Post-86 machineguns for testing, research and development, training, and securitySection 922(o) of such title is amended— 
(1)in paragraph (2)— 
(A)by striking or at the end of subparagraph (A); and 
(B)by redesignating subparagraph (B) as subparagraph (E) and inserting after subparagraph (A) the following: 
 
(B)a transfer to, or possession by, a person to comply with a contract between that person and the United States which requires the person to provide national security services for the United States or any training related to the services; 
(C)a transfer to, or possession by, a licensed manufacturer or licensed importer solely for testing, research, design, or development of ammunition or a firearm; 
(D)a possession by a licensed manufacturer or licensed importer for the purposes of training persons to whom a machinegun, manufactured or imported by the licensee, may be transferred as described in subparagraph (A) or (B); or; and 
(2)by adding at the end the following: 
 
(3)A person shall not transfer a machinegun to another person in the circumstances described in paragraph (2)(B) of this subsection, unless the Attorney General has notified the person that the Attorney General has determined, based on the fingerprints of such other person and on information in the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, that such other person is not prohibited from possessing or receiving a firearm under Federal or State law. . 
(d)Importation of machinegunsSection 925(d) of such title is amended— 
(1)in paragraph (3), by striking or at the end; 
(2)in paragraph (4), by striking the period and inserting ; or; and 
(3)by inserting after paragraph (4) the following: 
 
(5)is imported or brought in for a purpose described in subparagraph (B), (C), or (D) of section 922(o)(2).. 
(e)Importation under the National Firearms ActSection 5844 of the National Firearms Act (26 U.S.C. 5844) is amended— 
(1)in paragraph (3), by inserting or after the semicolon; and 
(2)by inserting after paragraph (3) the following: 
 
(4)a machinegun being imported or brought in to comply with a contract between any person and the United States which requires the person to provide national security services for the United States or any training related to the services; or 
(5)a machinegun being imported or brought in by a registered importer or registered manufacturer for the purposes of training persons who acquire machineguns pursuant to paragraph (1) that were manufactured or imported by the registrant.. 
(f)National security services definedSection 921(a) of such title is amended by adding at the end the following: 
 
(36)The term national security services means any protective, defensive, or security service provided pursuant to a contract or subcontract with a department or agency of the United States.. 
(g)Effective dateThe amendments made by this section shall take effect after the 180-day period that begins with the date of the enactment of this Act. 
4.Elimination of obsolete language added by the Brady Handgun Violence Prevention ActSection 922 of title 18, United States Code, is amended— 
(1)by striking subsection (s); and 
(2)in subsection (t), by striking Beginning and all that follows through a licensed and inserting A licensed. 
5.Ban on tax or fee for background check by the national instant criminal background check system Section 922(t) of title 18, United States Code, is amended by adding at the end the following: 
 
(7)The Attorney General shall not charge any tax or fee for any background check conducted pursuant to this subsection.. 
6.Elimination of written permission requirement for supervised handgun useSection 922(x)(3)(A) of title 18, United States Code, is amended— 
(1)in clause (ii), by striking subclause (II) and inserting the following: 
 
(II)with respect to ranching or farming activities, target practice, hunting, or a course of instruction in the safe and lawful use of a handgun, as described in clause (i), a juvenile may possess and use a handgun or ammunition without the prior written consent, if the parent or legal guardian is present at all times and the juvenile acts at the direction of a parent, legal guardian, or other adult who is not prohibited by Federal, State, or local law from possessing a firearm;; and 
(2)in clause (iii), by inserting except as provided in clause (ii)(II), after (iii).  
7.Elimination of duplicative multiple sales report requirementSubsection 923(g)(3) of title 18, United States Code, is amended— 
(1)in subparagraph (A)— 
(A)by striking (A); and 
(B)in the 2nd sentence, by striking and to the department of State police and all that follows through took place; and 
(2)by striking subparagraph (B). 
8.Ban on electronic retrieval of firearms purchaser information Subsection 923(g)(4) of title 18, United States Code, is amended by adding at the end the following: The Attorney General shall not electronically retrieve information gathered pursuant to this paragraph by name or by any personal identification code.. 
9.Trace disclosure Section 923(g) of title 18, United States Code, is amended by adding at the end the following: 
 
(8) 
(A)Information required to be kept by licensees pursuant to this subsection, or required to be reported pursuant to paragraphs (3) and (7) of this subsection, and information in the firearms trace system database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms, and Explosives, shall not be— 
(i)disclosed to any entity, except to a Federal, State, local, or foreign law enforcement agency or a Federal, State, or local prosecutor solely in connection with and for use in a bona fide criminal investigation or prosecution, and only to the extent that the information pertains to the geographic jurisdiction of the law enforcement agency or prosecutor requesting the disclosure; or 
(ii)made available for use in any civil action or proceeding other than— 
(I)an action or proceeding commenced by the Attorney General to enforce this chapter; or 
(II)a review of such an action or proceeding. 
(B)The information described in subparagraph (A) shall be immune from legal process, shall not be subject to subpoena or other discovery, and shall not be admissible as evidence, and testimony or other evidence relying on the information shall not be admissible, in any civil action in a State or Federal court, or in any administrative proceeding other than a proceeding commenced by the Bureau of Alcohol, Tobacco, Firearms, and Explosives to enforce this chapter, or a review of such an action or proceeding. 
(C)This subsection shall not be construed to prevent the disclosure of statistical information concerning total production, importation, and exportation by each licensed importer and licensed manufacturer.  . 
10.Barrel and receiver importation 
(a)In generalSection 925(e) of title 18, United States Code, is amended— 
(1)in paragraph (1), by striking , and and inserting a period; 
(2)by adding at the end the following: 
 
(3)All frames or receivers of rifles, or barrels for firearms other than handguns, if the importation is for repair or replacement purposes.. 
(b)Governmental importsSection 925(a)(1) of such title is amended by inserting , barrel, after or importation of any firearm. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  
 
